Citation Nr: 1027659	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-18 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2008 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Philadelphia, 
Pennsylvania, which denied the benefit sought.  The decision also 
denied entitlement to service connection for an acquired mental 
disorder, including depression and anxiety, and the Veteran also 
perfected an appeal of that denial.  See 38 C.F.R. § 20.200 
(2009).

In a May 2010 rating decision, an RO decision review officer 
granted service connection for a generalized anxiety disorder and 
depressive disorder, and assigned an initial evaluation of 50 
percent, effective August 2008.  There is no indication in the 
claims file that the Veteran appealed either the initial rating 
or effective date assigned for the disability.  As a result, that 
issue is not before the Board and will not be discussed in the 
decision below.  See id.; see also Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

The Veteran indicated in his substantive appeal (VA Form 9) that 
he desired  a Travel Board Hearing at the local RO.  By way of an 
August 2009 letter from his attorney, however, he withdrew his 
request for a hearing.  See 38 C.F.R. § 20.702(e) (2009).


FINDING OF FACT

1.  The Veteran had noise exposure while in service.

2.  The preponderance of the evidence is against a finding that 
tinnitus is related to service, to include in-service noise 
exposure.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126), have been met.  There is no issue 
as to providing an appropriate application form or completeness 
of the application.  VA notified the Veteran in August 2008 of 
the information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to obtain, 
and notice of how disability ratings and effective dates are 
assigned in the event service connection is granted.  The Board 
finds the letter fully content-compliant.  See 38 C.F.R. 
§ 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In a statement the Veteran submitted in May 2010, he alleged that 
the VCAA "must advise me of how to substantiate my claim as well 
as the existence of negative evidence and how to counter this 
evidence."  The Board finds that the Veteran has been informed 
of how to substantiate his claim in the August 2008 letter.  In 
the September 2008 rating decision, the RO explained why it was 
denying the Veteran's claim for service connection for tinnitus, 
which was based upon the September 2008 VA medical opinion.  The 
Board finds that such put the Veteran on notice that he needed to 
provide positive evidence of a nexus between the post service 
tinnitus and service, which he attempted to do in the VA Form 9, 
Appeal to the Board, received in May 2009.  Thus, the Veteran 
knew how to substantiate his claim and how to counter the 
September 2008 medical opinion, which establishes actual 
knowledge.  Additionally, the Veteran is now represented by an 
attorney, who would know how to substantiate a claim for service 
connection and how to counter the September 2008 medical opinion.

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  The Board notes several requests by the 
Veteran's attorney for a complete copy of the claims file.  A 
February 2010 RO letter notes the requested copy was provided, 
and the Board notes no subsequent requests by the attorney.  As a 
result, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  See id.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007). 

Analysis

The service treatment records note no instances of the Veteran 
having complained of or sought treatment for tinnitus.  A 
December 1969 Report of Medical Examination shows that clinical 
evaluation of the Veteran's ears was normal.  In a Report Of 
Medical History completed by the Veteran at that time, he 
specifically denied "ear, nose, or throat trouble."  

The September 2008 audiometric examination report shows the 
Veteran reported the recent onset of tinnitus over the two prior 
years.  The Veteran reported that it occurred infrequently-only 
following significant noise exposure, as from a lawn mower.  He 
stated the tinnitus lasted several minutes after the noise was 
eliminated, and it did not reappear until another encounter with 
noise.  The Veteran reported that he was exposed to military 
noise while serving in Vietnam for 14 months and having engaged 
in combat.  He stated he was employed in "industry" for 
approximately 20 years follow service, most of the time which did 
not involve utilization of hearing protection.  The Veteran 
admitted that the noise levels after service were "considerably 
loud at different times throughout the day."  He also reported 
recreational noise in the form of firearms.

Following examination, the examiner noted the Veteran's hearing 
sensitivity was well within normal limits.  Further, he concluded 
that, in as much as the Veteran's tinnitus had manifested within 
the then last two years, and was preceded only by the presence of 
extremely loud noise, it was not as least as likely as not 
related to his active service.

The Veteran indicated on his VA Form 9 that the audio examiner's 
notes were faulty.  He denied that he said he had only had 
tinnitus for two years, but rather that it been bad for two 
years.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of service connection for tinnitus.  The reasons follow.

Initially, the Board is aware that the Veteran is in receipt of 
an award(s) indicating he engaged in combat with the enemy.  In 
this regard, the provisions of 38 U.S.C.A. § 1154(b) provide 
that, in the case of a veteran who engaged in combat with the 
enemy during a period of war, lay evidence of in-service 
incurrence or aggravation of a disease or injury shall be 
accepted if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the lack of official 
record of such incurrence or aggravation during service.  
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 
1154(b) do not address the questions of the existence of a 
present disability or of a nexus between such disability and 
service.  See also Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Here, the Board finds that the Veteran has alleged he had in-
service noise exposure while serving in combat in Vietnam.  In-
service noise exposure is conceded.  Such finding by the Board is 
based upon the September 2008 VA examination report.  There, the 
Veteran reported military noise exposure from his service in 
Vietnam and the "recent onset of tinnitus over the least two 
years."  

The Veteran has subsequently claimed he did not state that 
tinnitus had had its onset only two years prior in September 
2008, but rather that it had gotten worse in the last two years.  
The Board rejects such subsequent statements from the Veteran for 
two reasons.  One, the Board places greater weight on the 
examination report as written, as it infers the examiner 
possesses training and experience in accurately taking and 
recording patients' or claimants' reported history.  The examiner 
was certainly capable of distinguishing between the onset of a 
pathology and the time it may have increased in severity.  Two, 
the fact that the Veteran did not report tinnitus while in 
service at the September 2008 examination is consistent with the 
December 1969 Report of Medical History, wherein the Veteran 
specifically denied any "ear, nose or throat problem."  

Regardless, even accepting the Veteran's allegation that he never 
stated that tinnitus had its onset two years prior to the 
September 2008 VA examination, the Veteran still has not alleged 
having tinnitus while service.  Again, there is no question that 
the Veteran was exposed to loud noises while in service.  The 
issue before the Board is whether the Veteran's current tinnitus 
is attributable to service, to include noise exposure at that 
time.

A VA examiner listened to the Veteran's report of medical 
history, including the Veteran's allegations of loud noise 
exposure in service and for 20 years after service and tinnitus 
having its onset two years prior and concluded that it was less 
likely as not that the Veteran's tinnitus was related to service.  
Thus, a medical professional has determined that tinnitus is not 
attributable to the noise exposure the Veteran had while in 
service.  There is no competent evidence to refute this medical 
opinion.  The Veteran has made no attempt to allege that he had 
tinnitus right after service, which continued until the present 
time.  In other words, there is no competent evidence of 
continuity of symptomatology following service discharge.

In light of these factors, the Board is finds the preponderance 
of the evidence is against the claim.  38 C.F.R. § 3.303.  The 
benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for tinnitus is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


